Order                                                                                           Michigan Supreme Court
                                                                                                      Lansing, Michigan

  May 17, 2017                                                                                            Stephen J. Markman,
                                                                                                                    Chief Justice

  154442                                                                                                       Brian K. Zahra
                                                                                                       Bridget M. McCormack
                                                                                                             David F. Viviano
  ALI BAZZI,                                                                                             Richard H. Bernstein
                   Plaintiff-Appellant,                                                                         Joan L. Larsen
                                                                                                             Kurtis T. Wilder,
  and                                                                                                                    Justices


  GENEX PHYSICAL THERAPY, INC. and
  ELITE CHIROPRACTIC CENTER, PC,
            Intervening Plaintiffs-Appellants,
  and
  TRANSMEDIC, LLC,
          Intervening Plaintiff-Appellee,
  v                                                                    SC: 154442
                                                                       COA: 320518
                                                                       Wayne CC: 13-000659-NF
  SENTINEL INSURANCE COMPANY,
            Defendant/Third-Party
            Plaintiff-Appellee,
  and
  CITIZENS INSURANCE COMPANY,
             Defendant-Appellee,
  and
  HALA BAYDOUN BAZZI
  and MARIAM BAZZI,
             Third-Party Defendants-Appellees.
  ________________________________________/

       On order of the Court, the application for leave to appeal the June 14, 2016
  judgment of the Court of Appeals is considered, and it is GRANTED.

        The Coalition Protecting Auto No-Fault, the Insurance Alliance of Michigan, and
  the Michigan Association for Justice, are invited to file briefs amicus curiae. Other
  persons or groups interested in the determination of the issues presented in this case may
  move the Court for permission to file briefs amicus curiae.



                              I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                        foregoing is a true and complete copy of the order entered at the direction of the Court.
                              May 17, 2017
           a0510
                                                                                  Clerk